DISSENTING OPINION.
BROWN, J.
— I find myself unable to concur in either the views expressed or the conclusion reached in this cause by the majority opinion.
Rule ofMinority. I. That provision of our organic law which ordains that “all elections shall be free and open” is but an echo of the second paragraph of our Declaration of Independence which announces the self-evident truth that the right to govern is derived from the consent of the governed. This declaration is one of the cornerstones upon which rests the stability of our Government and that of each of the States ther'eof. This declaration does not mean that governmental powers shall rest upon the consent of all the governed — such unanimous consent is impossible of attainment — but, in a broad general sense, it does mean that the people ought not be ruled by a minority of the qualified electors thereof. In harmony with this view it has been ordained that a President of the United States can only be elected by a majority of the electoral college, and that where no candidate receives a clear majority of the electoral votes there is no election, and the National House of Representatives (elected by the people) must choose the President (even though to do so a fusion between Congress*202men of different political faiths becomes necessary). [Twelfth Amendment to the Constitution of the United States.]
Similar laws are in force in Vermont and other States which were organized before the Declaration of Independence was in a measure forgotten.
These general remarks are made to illustrate the fact that the founders of our Government deemed the consent of a majority' of the voters indispensable to a just power to govern. Consequently, a law which tends to prevent a voluntary coalition of political parties, thus permitting a mere plurality or minority of the voters to elect the officers, is at variance with the theory upon which our nation was founded, and, therefore, unsound.
Free and Open Elections. II. I dissent from the views of my learned brother, wherein he lends his general approval of the constitutionality of our present primary system. That clause of our Constitution which ordains that all elections shall be “free and open” can mean nothing less than that every eligible person may freely aspire to office, and receive the same, if the voters so direct. Consequently, section 5860' of our statutes, which requires candidates to pay money to the treasurer of a political party in order to have their names printed upon the ballots at a primary or general election, is doubtless invalid. I have never been able to find any lawful power vested in the General Assembly to place a dollar mark upon anything which the framers of our organic law have said shall be free.
The expense of holding our general primary elections is borne by the several counties of the State, or, more accurately speaking, by the tax payers thereof, and that section of our statute which requires aspirants for office to pay money to the treasurer of a political party in order to become, eligible as candidates at *203primary elections is not only nnconstitntional, but, in fact, is a monstrous fraud upon all persons running for office, as well as tbe State itself. Just think of the State by solemn law requiring the involuntary payment of a fund for political purposes — a fund which may, perchance, be used in corrupting the electorate, and thereby defeating the will of the people!
Section 18 of article 2 of the Constitution of Illinois provides that all elections in that State shall be “free and equal.” This is so nearly the same as the “free and open” provision of our Constitution that it amounts to a distinction without a difference. Under the above-quoted clause of the Constitution of Illinois, a primary-election law was enacted, which, like our own, required candidates for public office to pay certain stated sums into the public treasury. That law was less objectionable than ours, because it required the fee or tax levied upon candidates to be paid into the public treasury, while ours requires it to be turned over to a political “slush fund.” Yet the Illinois primary election law" above mentioned was held to be unconstitutional, because it required' a fee to be paid for the privilege of aspiring for office. In declaring that law invalid, the Supreme Court of Illinois said:
“Other provisions of the act require a cash payment from persons desiring to become candidates for certain offices. It is provided that any one desiring to become a candidate for Governor or United States Senator shall pay, on filing a petition of legal voters, a filing fee of $100. Each Congressional candidate must make a payment of $100, each candidate for senator $50‘, each candidate for member of the House of Representatives $25, and in Cook county a candidate for mayor must pay $75 and a candidate for alderman $25. These payments'bear no relation to the services rendered in filing the papers or the expenses of the election. They are purely arbitrary exactions of money, to be paid into the public treasuries as a mone*204tary consideration for being permitted to be a candidate. Tbe payments are not intended as compensation for services rendered in filing tbe papers, but tbe provisions make the ability and inclination of a person to pay money a test of bis qualification and of tbe right of tbe voters to cboose him for public office. Every eligible person bas a right to be a candidate for a public office without being subject to arbitrary or unreasonable burdens. Tbe voters have a right to cboose any eligible person, and be owes a duty to tbe public to qualify and serve. [People ex rel. v. Williams, 145 Ill. 573.] Reasonable regulations, such as a .petition from a proper percentage of voters which would show that they want tbe privilege of voting for a person, or other reasonable conditions or restrictions, may be imposed. If there were no such conditions tbe ballot might be so large as to be impracticable, but there can be no discrimination between candidates based upon tbe ground that- one bas money to pay for tbe privilege of being a candidate and chooses to pay, and another bas not tbe means or is unwilling to buy tbe privilege. Tbe only reply of counsel for defendants on this .subject is, that a candidate can be nominated without having bis name printed on tbe ballot; that be may have bis name written in and a square placed in front of it and a cross put in tbe square, and if be secures enough votes in that way be will be tbe nominee of tbe party. That argument does not call for much attention. It is. a foregone conclusion that tbe candidate will be chosen from those whose names are on tbe primary ballot, and it is no answer to tbe argument against an illegal and arbitrary discrimination in favor of one who is able and willing to make a cash contribution and against one who is unable or unwilling to do so, to say that tbe voters may write tbe name of a candidate on tbe ticket and make a square in front of it and put a cross in tbe square. Tbe Supreme Court of tbe State of Ne*205braska, having under consideration a similar provision which was held to be illegal and void, said: ‘To say that .the voters are free to exercise the elective franchise at a general election for nominees in the choice of which unwarranted restrictions and hindrances were interposed would be a hollow mockery.’ [State v. Drexel, 74 Neb. 776.] But this act mates no provision for blank spaces and squares for the insertion of names of candidates who have not paid their money. It does provide that all the general election laws of this State shall be in full force and effect where the same are not in conflict with the act. If that provision could be said to authorize the writing in of names on the primary ballot because provision is made in the ballot law for doing so, it would be only by indirection; and it cannot have that effect for the reason that the provision of the ballot law is in conflict with this act. It is the plain intention of the Legislature, apparent on the face of the act, that no one' shall be voted for at the primary election except those who have contributed the cash to the public treasury. The provisions by which the candidates are required to buy their way to office are an unwarranted hindrance and impediment to the rights of the candidates and voters alike, and are illegal and void.” [People v Election Comrs., 221 Ill. l. c. 21-23.]
Swearing voters Support to Nominees. III. Another provision of our primary law ordains that the judges at a primary election may determine to what political party voters belong, and, in cases of doubt, may swear the person offering to vote to support the nominees of the party whose ticket he desires to vote in the primary. [Sec. 5873, R. S. 1909.]
I cannot bring myself to believe that the legislator who penned the last-mentioned section of our primary election law had ever read our Constitution. It is certainly more probable that he had been reading *206some oath of allegiance, than that he had read and digested the command of our Constitution requiring all elections to be free and open. Just think of swearing a voter.to support the nominees of a party at a time when he does not know who such nominees will be! The voter having a right to change his mind at any time before his ballot is cast at the general election, this law requiring him to take an oath to support the nominees of a party is not only unconstitutional, but amounts to a rape upon the personal rights of the person thus sworn. Consider the folly of pretending to authorize a judge of election to search the conscience of a'free elector and determine what kind of a ticket he ought to vote. We have recently witnessed the spectacle .of four million voters of this republic changing their political allegiance in ninety days. Outside the Almighty, who possesses sufficient wisdom to say on what day each of those four million electors changed their minds, or on what day they, or others, will not change their political allegiance? In my humble opinion section 5873, Revised Statutes 1909, is not only in conflict with the Constitution, but is a malevolent attempt to drive free American citizens along certain narrow partisan channels like cattle in a lane, without according them an opportunity to think and choose for themselves.
IY. Another view expressed in the majority opinion which I do not approve, is that the constitutional provision requiring that “all elections shall be free and open” does not apply to primary elections. If the voters cannot have a fair opportunity to select the candidates for whom they wish to cast their ballots at the general election, then a free and open general election would, in many cases, prove a hollow mockery. Just as well say that a man compelled to wear fetters is free because those same fetters will be taken off as soon as he is dead.
*207The holding of a majority of my brethren on this point seems to me to be as illogical, strained and untenable as the former rulings of this court which prevented the judicial opening of ballot boxes to detect and stamp out election frauds — a doctrine which, I am pleased to say, was expressly repudiated by the learned jurist who penned the majority opinion in this case. [Gantt v. Brown, 238 Mo. 560.]
V. I concur in the announcement that political parties are a necessity. I go further by saying that they are frequently a blessing. They often enable persons possessing similar ideas on governmental matters to secure the enactment of their views -into laws, and when those views are sound the State or Nation prospers. Yet the danger is always present that when a political organization has attained great strength it will use that strength to rob ,or oppress the people; consequently a disorganization or temporary abatement of a political party is sometimes a greater blessing than was its original organization. The people should be allowed a free hand not only in building up> political parties, but also in abating such parties when from any cause they become a menace.
VI. I do not share the apprehension of a majority of my brethren that voters will be deceived by placing the n#mes of candidates upon the primary ticket of more than one political party, the electors are necessarily required to consider the persons whom they desire to vote for or against at the primary, as well as at the general election, and my observation is that they can be relied upon to choose with discretion and wisdom. They do not need to have a law to guide them along narrow channels like blind-bridles used upon skittish or unbroken horses.
In most every primary election there are names of persons printed upon the ballots which the voters *208do not wish to nominate, persons who are not intellectually qualified to fill the office to which they aspire, or who are not morally fit to be intrusted with office. To my mind it is unthinkable, if the name of a Democrat were printed upon a Republican primary ticket, or vice versa, that the voters would not. possess enough intelligence, with the aid of the public press, to erase that name if they so desire. On the other hand, suppose a Democrat was so popular that the Republican voters preferred him to any one of their own faith, and should nominate him and give him their votes, what possible harm could arise from that fact?
In the State of New York it is a common custom to nominate the same men for judges of the courts upon both Democratic and Republican tickets, that office being classed as non-political. The same benignant rule has been voluntarily adopted in many parts of Missouri in choosing school officers, and if fraud, corruption or any other kind of harm has resulted from this practice I have never heard of it.
YII. I approve of the plan of nominating candidates by primary elections, because it gives the people —those who pay the taxes and are interested in. securing the election of honest and competent officers — a direct opportunity to nominate the persons to be voted for. I admit that the regulation of such primaries by fair laws is a proper function of the General Assembly. In so far as the primary, election law of 'Missouri tends to afford the voters an opportunity to select candidates of their own choosing it is well enough, because it is in furtherance of the constitutional command that elections shall be free and open. A majority of my brethren seem to think that a law which permits one ór more political parties to fuse or coalesce through a primary election law is immoral, and that anti-fusion laws should have been enacted at an earlier date; ‘ ‘ that there is no good citizen of our State who has *209not felt a sense of shame at some of the fusions made.” Fusions there may have been through the conniving of political conventions and political committees which were immoral and dishonest, but, according' to my best judgment, more fraud and general rascality can be pulled off in one convention than at a dozen primary elections. Therefore, I suspect that the criticism of my brother must have been directed at the misdeeds of political committees and conventions. That is not the case at bar, for this suit is brought to enable the voters of two political parties to coalesce through the action of voters themselves in the nomination of circuit judge of Jackson county. If the voters of the Progressive and Republican parties, which, by the election returns we judicially know, were each in the minority in the last general election, can pool their strength and elect a judge by a majority of the total votes to be- cast, then the principle that all power is derived from the consent of the governed will become a reality, while if some other party casting less than a majority of the popular, vote shall elect the judge, then he will hold his office, not by the consent of the governed, but by the consent of the minority of the governed. Undoubtedly under our present system a man may be elected by a bare plurality, but I am not prepared to commend the wisdom of such a law.
Party Fusion. VIII. A great deal that is said in the majority opinion amounts to a criticism of the immoral tendency of political fusions. This is, of course, outside the real controversy in this case. I know that occasionally a man can be found whose political convictions are so strong that he will not vote with any other political party whose tenets are at variance with his own, even in the slightest degree; but I do not believe that this view is at all general, nor do I believe that political fusions have *210brought “a sense of shame” to the voters who have participated therein. Political fusions among minor-\ ity parties often serve as a'check upon arrogant majority parties, or rather political parties whose thorough. organization has enabled them to repeatedly elect officers that are dishonest and corrupt.
It is within the personal recollection of every member of this court that the Republican party, with its well organized political machinery, was able to elect dishonest men to the municipal offices of the city of Pittsburg; and a like well organized Democratic machine was able to elect dishonest men-to public office in the city of New York. The result (a natural one) was that in each of those cities official misconduct became so rampant that the scandals and odors of official •corruption “literally ascended to Heaven,” and the miscreants could only be ousted and better government obtained by a coalition or fusion of all the voters who did not owe allegiance to the aforesaid political machines.
Only a few years ago the Democrats and Republicans of the city of San Francisco fused upon their candidates for municipal offices in an effort to defeat what was called the “Labor Ticket.” The Democratic-Republican fusion did not succeed, but it would doubtless have been better for the city if it had, because the officers selected on the anti-fusion or “Labor Ticket” were guilty of such gross frauds that the city was disgraced and many of itp officers sent to the penitentiary. I merely cite these instances to demonstrate the fact that while the right of political parties to fuse or coa-’, lesee may sometimes result in dishonest political trades, etc., it has doubtless resulted in the elimination of three corrupt officers to every dishonest man it has placed in office.
*211Tends to Full Vote. IX. Coming nearer lióme, I wish to quote a few figures to illustrate the fact that political fusions do not create that “sense of shame’’ among honest voters which the majority opinion announces.
In the year 1892 one Grover Cleveland was nominated by the Democrats for President of the United States — he had served one term in that office and was well and favorably known — his governmental policies were all well understood. Pitted against-him on the Bepublican side was Benjamin Harrison, who had likewise held the office of President one term, and, like Mr. Cleveland, was regarded as a safe and .strong statesman. The political issues which the two candidates represented were sharply drawn. Good men. were running on the tickets of both of the great parties for State offices. There was no political fusion, and, so far as I know, none thought of. Yet the total vote cast in our State in 1892, according to the official election returns, of which we can Undoubtedly take ju- ' dicial notice, only amounted to 541,583. At the presidential election four years later the Democrats were fused with the Populists in an effort to elect Mr. Biryan, and an aggregate of 673,906 votes were polled in Missouri for the several candidates for President — a gain of 132,323 votes in four years. Since 1896 the desire for fusion has fallen into voluntary disuse, and .the result is that in 1912 the vote for President in Missouri was only 698,562, or a gain in the popular vote of only 24,656 in sixteen years. It is my candid opinion that there were at least 100,000' qualified electors in Missouri who did not vote in the election of 1912. These figures suggest that the right of political! parties to fuse upon candidates is popular with the, people. It tends to bring’ out a full vote, and thus secures the election of officers by the “consent of the governed."
*212Judicial Officer. X. The concrete case before us is the right of the ’ Republicans and Progressives to coalesce or 'fuse upon their candidate for judge of the circuit court ; of Jackson county — an officer who it is generally conceded should be selected on account of his legal ability and integrity rather than his allegiance to any political party. If -a majority of the persons voting the Republican and Progressive tickets were allowed to cast their ballots at the ensuing primary for relator the fusion as to him would be complete; but if not so chosen, there would be no fusion. I think the writ should have been granted as prayed, and the anti-fusion law declared.unconstitutional.
I have given my views on this important question .without taking the time or space to cite the numerous decisions from other States which sustain my position. My brother Graves has frankly conceded that anti-fusion laws in many other States have been declared invalid, and my only regret- is that he could not see his way to so adjudge the unjust anti-fusion law of Missouri.
This case is already decided and my dissent, is written from an abiding conviction that the majority opinion is wrong and cannot, and will not, stand the test of time.